                Case 1:11-cr-00936-RJS Document 109 Filed 05/06/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-

 CASIMIR GRIFFIN,                                                 No. 11-cr-936 (RJS)
                                                                       ORDER
                                 Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from Supervisee’s counsel, dated April 28, 2020, that updates the

Court on the status of Supervisee’s pending criminal case in Orange County. (Doc. No. 108.) In addition,

counsel requests that the Court lift the federal detainer relating to Supervisee’s pending violations of

supervised release or, in the alternative, that the Court order that Supervisee be transferred to the

Metropolitan Detention Center pending resolution of his state case. (Id. at 2.) Supervisee explains that the

“detainer prevents him from bailing out on his Orange County case for which he has a bail,” and that “[h]e

is willing to transfer to the Metropolitan Detention Center or to be placed on home detention with GPS

monitoring.” (Id.) In light of Supervisee’s long history of non-compliance with the terms of his supervised

release, including his non-appearance for court proceedings, IT IS HEREBY ORDERED THAT

Supervisee’s request is denied. IT IS FURTHER ORDERED THAT, no later than June 28, 2020, counsel

shall provide the Court with a status update as to the pending state criminal proceeding and indicate whether

Supervisee still wishes to adjourn his violation of supervised release hearing until after the resolution of his

Orange County case. The Clerk of the Court is respectfully directed to terminate the motion pending at

docket number 108.

SO ORDERED.

Dated:          May 6, 2020
                New York, New York
                                                       ___________________________
                                                       RICHARD J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation
